
	
		II
		112th CONGRESS
		2d Session
		H. R. 6672
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 19, 2012
			Received
		
		AN ACT
		To reauthorize certain programs under the
		  Public Health Service Act and the Federal Food, Drug, and Cosmetic Act with
		  respect to public health security and all-hazards preparedness and response,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Pandemic and All-Hazards Preparedness Reauthorization Act
			 of 2012.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Strengthening national preparedness and response for
				public health emergencies
					Sec. 101. National Health Security Strategy.
					Sec. 102. Assistant Secretary for Preparedness and
				Response.
					Sec. 103. National Advisory Committee on Children and
				Disasters.
					Sec. 104. Modernization of the National Disaster Medical
				System.
					Sec. 105. Continuing the role of the Department of Veterans
				Affairs.
					Title II—Optimizing State and local all-hazards preparedness and
				response
					Sec. 201. Temporary redeployment of federally funded personnel
				during a public health emergency.
					Sec. 202. Improving State and local public health
				security.
					Sec. 203. Hospital preparedness and medical surge
				capacity.
					Sec. 204. Enhancing situational awareness and
				biosurveillance.
					Sec. 205. Eliminating duplicative Project Bioshield
				reports.
					Title III—Enhancing Medical Countermeasure Review
					Sec. 301. Special protocol assessment.
					Sec. 302. Authorization for medical products for use in
				emergencies.
					Sec. 303. Definitions.
					Sec. 304. Enhancing medical countermeasure
				activities.
					Sec. 305. Regulatory management plans.
					Sec. 306. Report.
					Sec. 307. Pediatric medical countermeasures.
					Title IV—Accelerating medical countermeasure advanced research
				and development
					Sec. 401. BioShield.
					Sec. 402. Biomedical Advanced Research and Development
				Authority.
					Sec. 403. Strategic National Stockpile.
					Sec. 404. National Biodefense Science Board.
				
			IStrengthening national preparedness and
			 response for public health emergencies
			101.National Health Security Strategy
				(a)In generalSection 2802 of the Public Health Service
			 Act (42 U.S.C.
			 300hh–1) is amended—
					(1)in subsection (a)(1), by striking
			 2009 and inserting 2014; and
					(2)in subsection (b)—
						(A)in paragraph
			 (1)(A), by inserting , including drills and exercises to ensure medical
			 surge capacity for events without notice after
			 exercises; and
						(B)in paragraph (3)—
							(i)in the matter preceding subparagraph
			 (A)—
								(I)by striking facilities), and trauma
			 care and inserting and ambulatory care facilities and which may
			 include dental health facilities), and trauma care, critical care,;
			 and
								(II)by inserting (including related
			 availability, accessibility, and coordination) after public
			 health emergencies;
								(ii)in subparagraph (A), by inserting
			 and trauma after medical;
							(iii)in
			 subparagraph (B), by striking Medical evacuation and fatality
			 management and inserting Fatality management;
							(iv)by
			 redesignating subparagraphs (C), (D), and (E) as subparagraphs (D), (E), and
			 (F), respectively;
							(v)by
			 inserting after subparagraph (B), the following the new subparagraph:
								
									(C)Coordinated medical triage and evacuation
				to appropriate medical institutions based on patient medical need, taking into
				account regionalized systems of
				care.
									;
							(vi)in subparagraph (E), as redesignated by
			 clause (iv), by inserting (which may include such dental health
			 assets) after medical assets; and
							(vii)by adding at the end the following:
								
									(G)Optimizing a coordinated and flexible
				approach to the medical surge capacity of hospitals, other health care
				facilities, critical care, and trauma care (which may include trauma centers)
				and emergency medical
				systems.
									;
							(C)in paragraph (4)—
							(i)in subparagraph (A), by inserting ,
			 including the unique needs and considerations of individuals with
			 disabilities, after medical needs of at-risk
			 individuals; and
							(ii)in subparagraph (B), by inserting
			 the before purpose of this section; and
							(D)by adding at the end the following:
							
								(7)Countermeasures
									(A)Promoting strategic initiatives to advance
				countermeasures to diagnose, mitigate, prevent, or treat harm from any
				biological agent or toxin, chemical, radiological, or nuclear agent or agents,
				whether naturally occurring, unintentional, or deliberate.
									(B)For purposes of this paragraph, the term
				countermeasures has the same meaning as the terms qualified
				countermeasures under section 319F–1, qualified pandemic and
				epidemic products under section 319F–3, and security
				countermeasures under section 319F–2.
									(8)Medical and public health community
				resiliencyStrengthening the
				ability of States, local communities, and tribal communities to prepare for,
				respond to, and be resilient in the event of public health emergencies, whether
				naturally occurring, unintentional, or deliberate by—
									(A)optimizing alignment and integration of
				medical and public health preparedness and response planning and capabilities
				with and into routine daily activities; and
									(B)promoting familiarity with local medical
				and public health
				systems.
									.
						(b)At-Risk individualsSection 2814 of the Public Health Service
			 Act (42 U.S.C.
			 300hh–16) is amended—
					(1)by striking paragraphs (5), (7), and
			 (8);
					(2)in paragraph (4),
			 by striking 2811(b)(3)(B) and inserting
			 2802(b)(4)(B);
					(3)by redesignating paragraphs (1) through (4)
			 as paragraphs (2) through (5), respectively;
					(4)by inserting before paragraph (2) (as so
			 redesignated), the following:
						
							(1)monitor emerging issues and concerns as
				they relate to medical and public health preparedness and response for at-risk
				individuals in the event of a public health emergency declared by the Secretary
				under section
				319;
							;
					(5)by amending paragraph (2) (as so
			 redesignated) to read as follows:
						
							(2)oversee the implementation of the
				preparedness goals described in section 2802(b) with respect to the public
				health and medical needs of at-risk individuals in the event of a public health
				emergency, as described in section
				2802(b)(4);
							;
					(6)by inserting after paragraph (6), the
			 following:
						
							(7)disseminate and, as appropriate, update
				novel and best practices of outreach to and care of at-risk individuals before,
				during, and following public health emergencies in as timely a manner as is
				practicable, including from the time a public health threat is identified;
				and
							(8)ensure that public health and medical
				information distributed by the Department of Health and Human Services during a
				public health emergency is delivered in a manner that takes into account the
				range of communication needs of the intended recipients, including at-risk
				individuals.
							.
					102.Assistant Secretary for Preparedness and
			 Response
				(a)In generalSection 2811 of the Public Health Service
			 Act (42 U.S.C.
			 300hh–10) is amended—
					(1)in subsection (b)—
						(A)in paragraph (3),
			 by inserting , security countermeasures (as defined in section
			 319F–2), after qualified countermeasures (as defined in section
			 319F–1);
						(B)in paragraph (4), by adding at the end the
			 following:
							
								(D)Policy coordination and strategic
				directionProvide integrated
				policy coordination and strategic direction with respect to all matters related
				to Federal public health and medical preparedness and execution and deployment
				of the Federal response for public health emergencies and incidents covered by
				the National Response Plan developed pursuant to section 504(6) of the Homeland
				Security Act of 2002, or any successor plan, before, during, and following
				public health emergencies.
								(E)Identification
				of inefficienciesIdentify and minimize gaps, duplication, and
				other inefficiencies in medical and public health preparedness and response
				activities and the actions necessary to overcome these obstacles.
								(F)Coordination of
				grants and agreementsAlign
				and coordinate medical and public health grants and cooperative agreements as
				applicable to preparedness and response activities authorized under this Act,
				to the extent possible, including program requirements, timelines, and
				measurable goals, and in consultation with the Secretary of Homeland Security,
				to—
									(i)optimize and streamline medical and public
				health preparedness and response capabilities and the ability of local
				communities to respond to public health emergencies; and
									(ii)gather and disseminate best practices among
				grant and cooperative agreement recipients, as appropriate.
									(G)Drill and
				operational exercisesCarry
				out drills and operational exercises, in consultation with the Department of
				Homeland Security, the Department of Defense, the Department of Veterans
				Affairs, and other applicable Federal departments and agencies, as necessary
				and appropriate, to identify, inform, and address gaps in and policies related
				to all-hazards medical and public health preparedness and response, including
				exercises based on—
									(i)identified threats for which
				countermeasures are available and for which no countermeasures are available;
				and
									(ii)unknown threats for which no
				countermeasures are available.
									(H)National security priorityOn a periodic basis consult with, as
				applicable and appropriate, the Assistant to the President for National
				Security Affairs, to provide an update on, and discuss, medical and public
				health preparedness and response activities pursuant to this Act and the
				Federal Food, Drug, and Cosmetic Act, including progress on the development,
				approval, clearance, and licensure of medical
				countermeasures.
								;
				and
						(C)by adding at the
			 end the following:
							
								(7)Countermeasures budget planDevelop, and update on an annual basis, a
				coordinated 5-year budget plan based on the medical countermeasure priorities
				described in subsection (d). Each such plan shall—
									(A)include consideration of the entire medical
				countermeasures enterprise, including—
										(i)basic research and advanced research and
				development;
										(ii)approval, clearance, licensure, and
				authorized uses of products; and
										(iii)procurement, stockpiling, maintenance, and
				replenishment of all products in the Strategic National Stockpile;
										(B)inform prioritization of resources and
				include measurable outputs and outcomes to allow for the tracking of the
				progress made toward identified priorities;
									(C)identify medical countermeasure life-cycle
				costs to inform planning, budgeting, and anticipated needs within the continuum
				of the medical countermeasure enterprise consistent with section 319F–2;
				and
									(D)be made available to the appropriate
				committees of Congress upon
				request.
									;
						(2)by striking subsection (c) and inserting
			 the following:
						
							(c)FunctionsThe Assistant Secretary for Preparedness
				and Response shall—
								(1)have lead responsibility within the
				Department of Health and Human Services for emergency preparedness and response
				policy coordination and strategic direction;
								(2)have authority over and responsibility
				for—
									(A)the National Disaster Medical System
				pursuant to section 2812;
									(B)the Hospital Preparedness Cooperative
				Agreement Program pursuant to section 319C–2;
									(C)the Biomedical
				Advanced Research and Development Authority pursuant to section 319L;
									(D)the Medical Reserve Corps pursuant to
				section 2813;
									(E)the Emergency System for Advance
				Registration of Volunteer Health Professionals pursuant to section 319I;
				and
									(F)administering grants and related
				authorities related to trauma care under parts A through C of title XII, such
				authority to be transferred by the Secretary from the Administrator of the
				Health Resources and Services Administration to such Assistant
				Secretary;
									(3)exercise the responsibilities and
				authorities of the Secretary with respect to the coordination of—
									(A)the Public Health Emergency Preparedness
				Cooperative Agreement Program pursuant to section 319C–1;
									(B)the Strategic National Stockpile pursuant
				to section 319F–2; and
									(C)the Cities Readiness Initiative; and
									(4)assume other duties as determined
				appropriate by the Secretary.
								;
				and
					(3)by adding at the end the following:
						
							(d)Public Health Emergency Medical
				Countermeasures Enterprise Strategy and Implementation Plan
								(1)In generalNot later than 180 days after the date of
				enactment of this subsection, and every year thereafter, the Assistant
				Secretary for Preparedness and Response shall develop and submit to the
				appropriate committees of Congress a coordinated strategy and accompanying
				implementation plan for medical countermeasures to address chemical,
				biological, radiological, and nuclear threats. In developing such a plan, the
				Assistant Secretary for Preparedness and Response shall consult with the
				Director of the Biomedical Advanced Research and Development Authority, the
				Director of the National Institutes of Health, the Director of the Centers for
				Disease Control and Prevention, and the Commissioner of Food and Drugs. Such
				strategy and plan shall be known as the Public Health Emergency Medical
				Countermeasures Enterprise Strategy and Implementation Plan.
								(2)RequirementsThe plan under paragraph (1) shall—
									(A)describe the chemical, biological,
				radiological, and nuclear agent or agents that may present a threat to the
				Nation and the corresponding efforts to develop qualified countermeasures (as
				defined in section 319F–1), security countermeasures (as defined in section
				319F–2), or qualified pandemic or epidemic products (as defined in section
				319F–3) for each threat;
									(B)evaluate the
				progress of all activities with respect to such countermeasures or products,
				including research, advanced research, development, procurement, stockpiling,
				deployment, distribution, and utilization;
									(C)identify and
				prioritize near-, mid-, and long-term needs with respect to such
				countermeasures or products to address a chemical, biological, radiological,
				and nuclear threat or threats;
									(D)identify, with respect to each category of
				threat, a summary of all awards and contracts, including advanced research and
				development and procurement, that includes—
										(i)the time elapsed from the issuance of the
				initial solicitation or request for a proposal to the adjudication (such as the
				award, denial of award, or solicitation termination); and
										(ii)an identification of projected timelines,
				anticipated funding allocations, benchmarks, and milestones for each medical
				countermeasure priority under subparagraph (C), including projected needs with
				regard to replenishment of the Strategic National Stockpile;
										(E)be informed by the recommendations of the
				National Biodefense Science Board pursuant to section 319M;
									(F)evaluate progress
				made in meeting timelines, allocations, benchmarks, and milestones identified
				under subparagraph (D)(ii);
									(G)report on the
				amount of funds available for procurement in the special reserve fund as
				defined in section 319F–2(h) and the impact this funding will have on meeting
				the requirements under section 319F–2;
									(H)incorporate input
				from Federal, State, local, and tribal stakeholders;
									(I)identify the progress made in meeting the
				medical countermeasure priorities for at-risk individuals (as defined in
				2802(b)(4)(B)), as applicable under subparagraph (C), including with regard to
				the projected needs for related stockpiling and replenishment of the Strategic
				National Stockpile, including by addressing the needs of pediatric populations
				with respect to such countermeasures and products in the Strategic National
				Stockpile, including—
										(i)a
				list of such countermeasures and products necessary to address the needs of
				pediatric populations;
										(ii)a
				description of measures taken to coordinate with the Office of Pediatric
				Therapeutics of the Food and Drug Administration to maximize the labeling,
				dosages, and formulations of such countermeasures and products for pediatric
				populations;
										(iii)a description of
				existing gaps in the Strategic National Stockpile and the development of such
				countermeasures and products to address the needs of pediatric populations;
				and
										(iv)an evaluation of
				the progress made in addressing priorities identified pursuant to subparagraph
				(C);
										(J)identify the use of authority and
				activities undertaken pursuant to sections 319F–1(b)(1), 319F–1(b)(2),
				319F–1(b)(3), 319F–1(c), 319F–1(d), 319F–1(e), 319F–2(c)(7)(C)(iii), 319F–2
				(c)(7)(C)(iv), and 319F–2(c)(7)(C)(v) of this Act, and subsections (a)(1),
				(b)(1), and (e) of section 564 of the Federal Food, Drug, and Cosmetic Act, by
				summarizing—
										(i)the particular
				actions that were taken under the authorities specified, including, as
				applicable, the identification of the threat agent, emergency, or the
				biomedical countermeasure with respect to which the authority was used;
										(ii)the reasons
				underlying the decision to use such authorities, including, as applicable, the
				options that were considered and rejected with respect to the use of such
				authorities;
										(iii)the number of,
				nature of, and other information concerning the persons and entities that
				received a grant, cooperative agreement, or contract pursuant to the use of
				such authorities, and the persons and entities that were considered and
				rejected for such a grant, cooperative agreement, or contract, except that the
				report need not disclose the identity of any such person or entity;
										(iv)whether, with
				respect to each procurement that is approved by the President under section
				319F–2(c)(6), a contract was entered into within one year after such approval
				by the President; and
										(v)with respect to
				section 319F–1(d), for the one-year period for which the report is submitted,
				the number of persons who were paid amounts totaling $100,000 or greater and
				the number of persons who were paid amounts totaling at least $50,000 but less
				than $100,000; and
										(K)be made publicly available.
									(3)GAO report
									(A)In generalNot later than 1 year after the date of the
				submission to the Congress of the first Public Health Emergency Medical
				Countermeasures Enterprise Strategy and Implementation Plan, the Comptroller
				General of the United States shall conduct an independent evaluation, and
				submit to the appropriate committees of Congress a report, concerning such
				Strategy and Implementation Plan.
									(B)ContentThe report described in subparagraph (A)
				shall review and assess—
										(i)the near-term, mid-term, and long-term
				medical countermeasure needs and identified priorities of the Federal
				Government pursuant to paragraph (2)(C);
										(ii)the activities of the Department of Health
				and Human Services with respect to advanced research and development pursuant
				to section 319L; and
										(iii)the progress made toward meeting the
				timelines, allocations, benchmarks, and milestones identified in the Public
				Health Emergency Medical Countermeasures Enterprise Strategy and Implementation
				Plan under this subsection.
										(e)Protection of national
				securityIn carrying out
				subsections (b)(7) and (d), the Secretary shall ensure that information and
				items that could compromise national security, contain confidential commercial
				information, or contain proprietary information are not
				disclosed.
							.
					(b)Interagency
			 coordination planIn the first Public Health Emergency
			 Countermeasures Enterprise Strategy and Implementation Plan submitted under
			 subsection (d) of section 2811 of the Public Health Service Act (42 U.S.C.
			 300hh–10) (as added by subsection (a)(3)), the Secretary of
			 Health and Human Services, in consultation with the Secretary of Defense, shall
			 include a description of the manner in which the Department of Health and Human
			 Services is coordinating with the Department of Defense regarding
			 countermeasure activities to address chemical, biological, radiological, and
			 nuclear threats. Such report shall include information with respect to—
					(1)the research,
			 advanced research, development, procurement, stockpiling, and distribution of
			 countermeasures to meet identified needs; and
					(2)the coordination
			 of efforts between the Department of Health and Human Services and the
			 Department of Defense to address countermeasure needs for various segments of
			 the population.
					103.National Advisory Committee on Children and
			 DisastersSubtitle B of title
			 XXVIII of the Public Health Service Act (42 U.S.C. 300hh et seq.) is
			 amended by inserting after section 2811 the following:
				
					2811A.National Advisory Committee on Children and
				Disasters
						(a)EstablishmentThe Secretary, in consultation with the
				Secretary of Homeland Security, shall establish an advisory committee to be
				known as the National Advisory Committee on Children and
				Disasters (referred to in this section as the Advisory
				Committee).
						(b)DutiesThe Advisory Committee shall—
							(1)provide advice and consultation with
				respect to the activities carried out pursuant to section 2814, as applicable
				and appropriate;
							(2)evaluate and provide input with respect to
				the medical and public health needs of children as they relate to preparation
				for, response to, and recovery from all-hazards emergencies; and
							(3)provide advice and consultation with
				respect to State emergency preparedness and response activities and children,
				including related drills and exercises pursuant to the preparedness goals under
				section 2802(b).
							(c)Additional dutiesThe Advisory Committee may provide advice
				and recommendations to the Secretary with respect to children and the medical
				and public health grants and cooperative agreements as applicable to
				preparedness and response activities authorized under this title and title
				III.
						(d)Membership
							(1)In generalThe Secretary, in consultation with such
				other Secretaries as may be appropriate, shall appoint not to exceed 15 members
				to the Advisory Committee. In appointing such members, the Secretary shall
				ensure that the total membership of the Advisory Committee is an odd
				number.
							(2)Required membersThe Secretary, in consultation with such
				other Secretaries as may be appropriate, may appoint to the Advisory Committee
				under paragraph (1) such individuals as may be appropriate to perform the
				duties described in subsections (b) and (c), which may include—
								(A)the Assistant Secretary for Preparedness
				and Response;
								(B)the Director of the Biomedical Advanced
				Research and Development Authority;
								(C)the Director of the Centers for Disease
				Control and Prevention;
								(D)the Commissioner of Food and Drugs;
								(E)the Director of the National Institutes of
				Health;
								(F)the Assistant Secretary of the
				Administration for Children and Families;
								(G)the Administrator of the Federal Emergency
				Management Agency;
								(H)at least two non-Federal health care
				professionals with expertise in pediatric medical disaster planning,
				preparedness, response, or recovery;
								(I)at least two representatives from State,
				local, territorial, or tribal agencies with expertise in pediatric disaster
				planning, preparedness, response, or recovery; and
								(J)representatives from such Federal agencies
				(such as the Department of Education and the Department of Homeland Security)
				as determined necessary to fulfill the duties of the Advisory Committee, as
				established under subsections (b) and (c).
								(e)MeetingsThe Advisory Committee shall meet not less
				than biannually.
						(f)SunsetThe Advisory Committee shall terminate on
				the date that is 5 years after the date of enactment of the
				Pandemic and All-Hazards Preparedness
				Reauthorization Act of
				2012.
						.
			104.Modernization of the National Disaster
			 Medical SystemSection 2812 of
			 the Public Health Service Act (42 U.S.C. 300hh–11) is
			 amended—
				(1)in subsection (a)(3)—
					(A)in subparagraph (A), in clause (i) by
			 inserting , including at-risk individuals as applicable after
			 victims of a public health emergency;
					(B)by redesignating subparagraph (C) as
			 subparagraph (E); and
					(C)by inserting after subparagraph (B), the
			 following:
						
							(C)Considerations for at-risk
				populationsThe Secretary
				shall take steps to ensure that an appropriate specialized and focused range of
				public health and medical capabilities are represented in the National Disaster
				Medical System, which take into account the needs of at-risk individuals, in
				the event of a public health
				emergency.
							.
						
							(D)AdministrationThe Secretary may determine and pay claims
				for reimbursement for services under subparagraph (A) directly or through
				contracts that provide for payment in advance or by way of
				reimbursement.
							;
				and
					(2)in subsection (g), by striking such
			 sums as may be necessary for each of the fiscal years 2007 through 2011
			 and inserting $52,700,000 for each of fiscal years 2013 through
			 2017.
				105.Continuing the role of the Department of
			 Veterans AffairsSection 8117(g) of
			 title 38, United States Code, is amended by striking such sums as may be
			 necessary to carry out this section for each of fiscal years 2007 through
			 2011 and inserting $155,300,000 for each of fiscal years 2013
			 through 2017 to carry out this section.
			IIOptimizing State
			 and local all-hazards preparedness and response
			201.Temporary
			 redeployment of federally funded personnel during a public health
			 emergencySection 319 of the
			 Public Health Service Act (42 U.S.C. 247d) is amended by
			 adding at the end the following:
				
					(e)Temporary
				redeployment of federally funded personnel during a public health
				emergency
						(1)Emergency
				redeployment of federally funded personnelNotwithstanding any other provision of law,
				and subject to paragraph (2), upon request by the Governor of a State or the
				chief of a tribe or such Governor or chief’s designee, the Secretary may
				authorize the requesting State or tribe to temporarily redeploy, for purposes
				of immediately addressing a public health emergency in the State or tribe,
				non-Federal personnel funded in whole or in part through, as appropriate,
				programs under this Act.
						(2)Activation of
				emergency redeployment
							(A)Public health
				emergencyThe Secretary may
				authorize a temporary redeployment of personnel under paragraph (1) only during
				the period of a public health emergency determined pursuant to subsection
				(a).
							(B)Contents of
				requestTo seek authority for
				a temporary redeployment of personnel under paragraph (1), the Governor of a
				State or the chief of a tribe shall submit to the Secretary a request for such
				authority and shall include in the request each of the following:
								(i)An assurance that the public health
				emergency in the geographic area of the requesting State or tribe cannot be
				adequately and appropriately addressed by the public health workforce otherwise
				available.
								(ii)An assurance that the public health
				emergency would be addressed more efficiently and effectively through the
				requested temporary redeployment of personnel.
								(iii)An assurance
				that the requested temporary redeployment of personnel is consistent with the
				any applicable All-Hazards Public Health Emergency Preparedness and Response
				Plan under section 319C–1.
								(iv)An identification
				of—
									(I)each Federal
				program from which personnel would be temporarily redeployed pursuant to the
				requested authority; and
									(II)the number of
				personnel who would be so redeployed from each such program.
									(v)Such other
				information and assurances as the Secretary may require.
								(C)ConsiderationIn
				reviewing a request for temporary redeployment under paragraph (1) of personnel
				funded through a Federal program, the Secretary shall consider the degree to
				which the program would be adversely affected by the redeployment.
							(D)Termination and
				extension
								(i)TerminationA State or tribe’s authority for a
				temporary redeployment of personnel under paragraph (1) shall terminate upon
				the earlier of the following:
									(I)The Secretary’s
				determination that the public health emergency no longer exists.
									(II)Subject to clause
				(ii), the expiration of the 30-day period following the date on which the
				Secretary approved the State or tribe’s request for such authority.
									(ii)Extension
				authorityThe Secretary may extend the authority to authorize a
				temporary redeployment of personnel under paragraph (1) beyond the date
				otherwise applicable under clause (i)(II) if the public health emergency still
				exists as of such date, but only if—
									(I)the State or tribe
				that submitted the initial request for authority for a temporary redeployment
				of personnel submits a request for an extension of such authority; and
									(II)the request for
				an extension contains the same type of information and assurances necessary for
				the approval of an initial request for such authority.
									(3)Notice to
				personnel of possibility of redeploymentThe Secretary shall
				ensure that, if a State or tribe receives Federal funds for personnel who are
				subject to the Secretary’s redeployment authority under this subsection, the
				State or tribe gives notice to such personnel of the possibility of
				redeployment—
							(A)at the time of
				hiring; or
							(B)in the case of
				personnel hired before the date of the enactment of this subsection, as soon as
				practicable.
							(4)Notice to
				CongressThe Secretary shall give notice to the Congress in
				conjunction with the approval under this subsection of—
							(A)any initial
				request for authority for a temporary redeployment of personnel; and
							(B)any request for an
				extension of such authority.
							(5)GuidanceThe
				Secretary shall—
							(A)not later than 6
				months after the enactment of this subsection, issue proposed guidance on the
				temporary redeployment of personnel under this subsection; and
							(B)after providing notice and a 60-day period
				for public comment, finalize such guidance.
							(6)Report to
				CongressNot later than 4
				years after the date of enactment of the Pandemic and All-Hazards Preparedness Reauthorization Act
				of 2012, the Comptroller General of the United States shall
				conduct an independent evaluation, and submit to the appropriate committees of
				the Congress a report, on the Secretary’s authority under this subsection,
				including—
							(A)a description of
				how, and under what circumstances, such authority has been used by States and
				tribes;
							(B)an analysis of how
				such authority has assisted States and tribes in responding to public health
				emergencies;
							(C)an evaluation of
				how such authority has improved operational efficiencies in responding to
				public health emergencies;
							(D)an analysis of the
				extent to which, if any, Federal programs from which personnel have been
				temporarily redeployed pursuant to such authority have been adversely affected
				by the redeployment; and
							(E)recommendations on
				how such authority could be improved to further assist in responding to public
				health emergencies.
							(7)DefinitionIn
				this subsection, the term State includes, in addition to the
				entities listed in the definition of such term in section 2, the Freely
				Associated States.
						(8)SunsetThe
				authority under this subsection shall terminate on the date that is 5 years
				after the date of enactment of the Pandemic
				and All-Hazards Preparedness Reauthorization Act of 2012.
						.
			202.Improving State
			 and local public health security
				(a)Cooperative
			 agreementsSection 319C–1 of
			 the Public Health Service Act (42 U.S.C. 247d–3a) is
			 amended—
					(1)in subsection (b)(1)(C), by striking
			 consortium of entities described in subparagraph (A) and
			 inserting consortium of States;
					(2)in subsection
			 (b)(2)—
						(A)in subparagraph (A)—
							(i)by striking clauses (i) and (ii) and
			 inserting the following:
								
									(i)a description of the activities such entity
				will carry out under the agreement to meet the goals identified under section
				2802, including with respect to chemical, biological, radiological, or nuclear
				threats, whether naturally occurring, unintentional, or deliberate;
									(ii)a description of the activities such entity
				will carry out with respect to pandemic influenza, as a component of the
				activities carried out under clause (i), and consistent with the requirements
				of paragraphs (2) and (5) of subsection
				(g);
									;
							(ii)in clause (iv), by striking
			 and at the end; and
							(iii)by adding at the end the following:
								
									(vi)a description of how, as appropriate, the
				entity may partner with relevant public and private stakeholders in public
				health emergency preparedness and response;
									(vii)a description of how the entity, as
				applicable and appropriate, will coordinate with State emergency preparedness
				and response plans in public health emergency preparedness, including State
				educational agencies (as defined in section 9101(41) of the Elementary and
				Secondary Education Act of 1965) and State child care lead agencies (designated
				under section 658D of the Child Care and Development Block Grant Act of
				1990);
									(viii)in the case of entities that operate on the
				United States-Mexico border or the United States-Canada border, a description
				of the activities such entity will carry out under the agreement that are
				specific to the border area including disease detection, identification,
				investigation, and preparedness and response activities related to emerging
				diseases and infectious disease outbreaks whether naturally occurring or due to
				bioterrorism, consistent with the requirements of this section; and
									(ix)a description of any activities that such
				entity will use to analyze real-time clinical specimens for pathogens of public
				health or bioterrorism significance, including any utilization of poison
				control centers;
									;
				and
							(B)in subparagraph (C), by inserting ,
			 including addressing the needs of at-risk individuals, after
			 capabilities of such entity;
						(3)in subsection
			 (f)—
						(A)in paragraph (2),
			 by adding and at the end;
						(B)in paragraph (3),
			 by striking ; and and inserting a period; and
						(C)by striking
			 paragraph (4);
						(4)in subsection (g)—
						(A)in paragraph (1), by striking subparagraph
			 (A) and inserting the following:
							
								(A)include outcome goals representing
				operational achievements of the National Preparedness Goals developed under
				section 2802(b) with respect to all-hazards, including chemical, biological,
				radiological, or nuclear threats; and
								;
				and
						(B)in paragraph (2)(A), by adding at the end
			 the following: The Secretary shall periodically update, as necessary and
			 appropriate, such pandemic influenza plan criteria and shall require the
			 integration of such criteria into the benchmarks and standards described in
			 paragraph (1).;
						(5)by striking
			 subsection (h);
					(6)in subsection
			 (i)—
						(A)in paragraph
			 (1)—
							(i)in
			 subparagraph (A)—
								(I)by striking $824,000,000 for fiscal
			 year 2007, of which $35,000,000 shall be used to carry out subsection
			 (h), and inserting $641,900,000 for fiscal year 2013;
			 and
								(II)by striking such sums as may be
			 necessary for each of fiscal years 2008 through 2011 and inserting
			 $641,900,000 for each of fiscal years 2014 through 2017;
								(ii)by striking
			 subparagraph (B);
							(iii)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively;
			 and
							(iv)in
			 subparagraph (C), as so redesignated, by striking subparagraph
			 (C) and inserting subparagraph (B);
							(B)in subparagraphs
			 (C) and (D) of paragraph (3), by striking (1)(A)(i)(I) each
			 place it appears and inserting (1)(A);
						(C)in paragraph
			 (4)(B), by striking subsection (c) and inserting
			 subsection (b); and
						(D)by adding at the end the following:
							
								(7)Availability of cooperative agreement
				funds
									(A)In generalAmounts provided to an eligible entity
				under a cooperative agreement under subsection (a) for a fiscal year and
				remaining unobligated at the end of such year shall remain available to such
				entity for the next fiscal year for the purposes for which such funds were
				provided.
									(B)Funds contingent on achieving
				benchmarksThe continued
				availability of funds under subparagraph (A) with respect to an entity shall be
				contingent upon such entity achieving the benchmarks and submitting the
				pandemic influenza plan as described in subsection
				(g).
									;
				and
						(7)in subsection (j),
			 by striking paragraph (3).
					(b)Vaccine tracking and
			 distributionSection 319A(e)
			 of the Public Health Service Act (42 U.S.C. 247d–1(e)) is amended
			 by striking such sums for each of fiscal years 2007 through 2011
			 and inserting $30,800,000 for each of fiscal years 2013 through
			 2017.
				203.Hospital preparedness and medical surge
			 capacity
				(a)All-Hazards public health and medical
			 response curricula and trainingSection 319F(a)(5)(B) of the Public Health
			 Service Act (42
			 U.S.C. 247d–6(a)(5)(B)) is amended by striking public
			 health or medical and inserting public health, medical, or
			 dental.
				(b)Encouraging health professional
			 volunteers
					(1)Emergency system for advance registration
			 of volunteer health professionalsSection 319I(k) of the Public Health
			 Service Act (42 U.S.C. 247d–7b(k)) is amended by striking $2,000,000 for
			 fiscal year 2002, and such sums as may be necessary for each of the fiscal
			 years 2003 through 2011 and inserting $5,000,000 for each of
			 fiscal years 2013 through 2017.
					(2)VolunteersSection 2813 of the Public Health Service
			 Act (42 U.S.C.
			 300hh–15) is amended—
						(A)in subsection (d)(2), by adding at the end
			 the following: Such training exercises shall, as appropriate and
			 applicable, incorporate the needs of at-risk individuals in the event of a
			 public health emergency.; and
						(B)in subsection (i), by striking
			 $22,000,000 for fiscal year 2007, and such sums as may be necessary for
			 each of fiscal years 2008 through 2011 and inserting $11,200,000
			 for each of fiscal years 2013 through 2017.
						(c)Partnerships for State and regional
			 preparedness To improve surge capacitySection 319C–2 of the Public Health Service
			 Act (42 U.S.C.
			 247d–3b) is amended—
					(1)in subsection (a),
			 by inserting , including capacity and preparedness to address the needs
			 of pediatric and other at-risk populations before the period at the
			 end;
					(2)in subsection (b)(1)(A)(ii), by striking
			 centers, primary and inserting centers, community health
			 centers, primary;
					(3)by striking subsection (c) and inserting
			 the following:
						
							(c)Use of fundsAn award under subsection (a) shall be
				expended for activities to achieve the preparedness goals described under
				paragraphs (1), (3), (4), (5), and (6) of section 2802(b) with respect to
				all-hazards, including chemical, biological, radiological, or nuclear
				threats.
							;
					(4)by striking subsection (g) and inserting
			 the following:
						
							(g)Coordination
								(1)Local response capabilitiesAn eligible entity shall, to the extent
				practicable, ensure that activities carried out under an award under subsection
				(a) are coordinated with activities of relevant local Metropolitan Medical
				Response Systems, local Medical Reserve Corps, the local Cities Readiness
				Initiative, and local emergency plans.
								(2)National collaborationPartnerships consisting of one or more
				eligible entities under this section may, to the extent practicable,
				collaborate with other partnerships consisting of one or more eligible entities
				under this section for purposes of national coordination and collaboration with
				respect to activities to achieve the preparedness goals described under
				paragraphs (1), (3), (4), (5), and (6) of section
				2802(b).
								;
					(5)in subsection
			 (i)—
						(A)by striking
			 The requirements of and inserting the following:
							
								(1)In
				generalThe requirements
				of
								; and
						(B)by adding at the
			 end the following:
							
								(2)Meeting goals of
				National Health Security StrategyThe Secretary shall implement objective,
				evidence-based metrics to ensure that entities receiving awards under this
				section are meeting, to the extent practicable, the applicable goals of the
				National Health Security Strategy under section
				2802.
								;
				and
						(6)in subsection
			 (j)—
						(A)by amending
			 paragraph (1) to read as follows:
							
								(1)In
				generalFor purposes of
				carrying out this section, there is authorized to be appropriated $374,700,000
				for each of fiscal years 2013 through
				2017.
								; and
				
						(B)by adding at the end the following:
							
								(4)Availability of cooperative agreement
				funds
									(A)In generalAmounts provided to an eligible entity
				under a cooperative agreement under subsection (a) for a fiscal year and
				remaining unobligated at the end of such year shall remain available to such
				entity for the next fiscal year for the purposes for which such funds were
				provided.
									(B)Funds contingent on achieving
				benchmarksThe continued
				availability of funds under subparagraph (A) with respect to an entity shall be
				contingent upon such entity achieving the benchmarks and submitting the
				pandemic influenza plan as required under subsection
				(i).
									.
						204.Enhancing situational awareness and
			 biosurveillanceSection 319D
			 of the Public Health Service Act (42 U.S.C. 247d–4) is
			 amended—
				(1)in subsection (b)—
					(A)in paragraph (1)(B), by inserting
			 poison control centers, after hospitals,;
					(B)in paragraph (2), by inserting before the
			 period at the end the following: , allowing for coordination to maximize
			 all-hazards medical and public health preparedness and response and to minimize
			 duplication of effort; and
					(C)in paragraph (3), by inserting before the
			 period at the end the following: and update such standards as
			 necessary;
					(2)by striking subsection (c); and
				(3)in subsection (d)—
					(A)in the subsection heading, by striking
			 Public Health Situational
			 Awareness and inserting Modernizing Public Health Situational Awareness
			 and BioSurveillance;
					(B)in paragraph (1)—
						(i)by striking Pandemic and All-Hazards
			 Preparedness Act and inserting Pandemic and All-Hazards Preparedness Reauthorization Act
			 of 2012; and
						(ii)by inserting , novel emerging
			 threats, after disease outbreaks;
						(C)by striking paragraph (2) and inserting the
			 following:
						
							(2)Strategy and implementation
				planNot later than 180 days
				after the date of enactment of the Pandemic
				and All-Hazards Preparedness Reauthorization Act of 2012, the
				Secretary shall submit to the appropriate committees of Congress a coordinated
				strategy and an accompanying implementation plan that identifies and
				demonstrates the measurable steps the Secretary will carry out to—
								(A)develop, implement, and evaluate the
				network described in paragraph (1), utilizing the elements described in
				paragraph (3);
								(B)modernize and enhance biosurveillance
				activities; and
								(C)improve information sharing, coordination,
				and communication among disparate biosurveillance systems supported by the
				Department of Health and Human
				Services.
								;
					(D)in paragraph (3)(D), by inserting
			 community health centers, health centers after poison
			 control,;
					(E)in paragraph (5), by striking subparagraph
			 (A) and inserting the following:
						
							(A)utilize applicable interoperability
				standards as determined by the Secretary, and in consultation with the Office
				of the National Coordinator for Health Information Technology, through a joint
				public and private sector process;
							;
				and
					(F)by adding at the end the following:
						
							(6)Consultation with the National Biodefense
				Science BoardIn carrying out
				this section and consistent with section 319M, the National Biodefense Science
				Board shall provide expert advice and guidance, including recommendations,
				regarding the measurable steps the Secretary should take to modernize and
				enhance biosurveillance activities pursuant to the efforts of the Department of
				Health and Human Services to ensure comprehensive, real-time, all-hazards
				biosurveillance capabilities. In complying with the preceding sentence, the
				National Biodefense Science Board shall—
								(A)identify the steps necessary to achieve a
				national biosurveillance system for human health, with international
				connectivity, where appropriate, that is predicated on State, regional, and
				community level capabilities and creates a networked system to allow for
				two-way information flow between and among Federal, State, and local government
				public health authorities and clinical health care providers;
								(B)identify any duplicative surveillance
				programs under the authority of the Secretary, or changes that are necessary to
				existing programs, in order to enhance and modernize such activities, minimize
				duplication, strengthen and streamline such activities under the authority of
				the Secretary, and achieve real-time and appropriate data that relate to
				disease activity, both human and zoonotic; and
								(C)coordinate with applicable existing
				advisory committees of the Director of the Centers for Disease Control and
				Prevention, including such advisory committees consisting of representatives
				from State, local, and tribal public health authorities and appropriate public
				and private sector health care entities and academic institutions, in order to
				provide guidance on public health surveillance
				activities.
								;
					(4)in subsection (e)(5), by striking 4
			 years after the date of enactment of the Pandemic and All-Hazards Preparedness
			 Act and inserting 3 years after the date of enactment of the
			 Pandemic and All-Hazards Preparedness
			 Reauthorization Act of 2012;
				(5)in subsection (g), by striking such
			 sums as may be necessary in each of fiscal years 2007 through 2011 and
			 inserting $138,300,000 for each of fiscal years 2013 through
			 2017; and
				(6)by adding at the end the following:
					
						(h)DefinitionFor purposes of this section the term
				biosurveillance means the process of gathering near real-time
				biological data that relates to human and zoonotic disease activity and threats
				to human or animal health, in order to achieve early warning and identification
				of such health threats, early detection and prompt ongoing tracking of health
				events, and overall situational awareness of disease
				activity.
						.
				205.Eliminating
			 duplicative Project Bioshield reportsSection 5 of the Project Bioshield Act of
			 2004 (42 U.S.C.
			 247d–6c) is repealed.
			IIIEnhancing
			 Medical Countermeasure Review
			301.Special protocol assessmentSection 505(b)(5)(B) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 355(b)(5)(B)) is amended
			 by striking size of clinical trials intended and all that
			 follows through . The sponsor or applicant and inserting the
			 following: “size—
				
					(i)(I)of clinical trials intended to form the
				primary basis of an effectiveness claim; or
						(II)in the case where human efficacy studies
				are not ethical or feasible, of animal and any associated clinical trials
				which, in combination, are intended to form the primary basis of an
				effectiveness claim; or
						(ii)with respect to an application for approval
				of a biological product under section 351(k) of the Public Health Service Act,
				of any necessary clinical study or studies.
					The
				sponsor or
				applicant.
			302.Authorization for medical products for use
			 in emergencies
				(a)In generalSection 564 of the Federal Food, Drug, and
			 Cosmetic Act (21
			 U.S.C. 360bbb–3) is amended—
					(1)in subsection (a)—
						(A)in paragraph (1), by striking
			 sections 505, 510(k), and 515 of this Act and inserting
			 any provision of this Act;
						(B)in paragraph (2)(A), by striking
			 under a provision of law referred to in such paragraph and
			 inserting under section 505, 510(k), or 515 of this Act or section 351
			 of the Public Health Service Act; and
						(C)in paragraph (3), by striking a
			 provision of law referred to in such paragraph and inserting a
			 section of this Act or the Public Health Service Act referred to in paragraph
			 (2)(A);
						(2)in subsection (b)—
						(A)in the subsection heading, by striking
			 Emergency and inserting
			 Emergency or Threat
			 Justifying Emergency Authorized Use;
						(B)in paragraph (1)—
							(i)in the matter preceding subparagraph (A),
			 by striking may declare an emergency and inserting may
			 make a declaration that the circumstances exist;
							(ii)in subparagraph (A), by striking
			 specified;
							(iii)in subparagraph (B)—
								(I)by striking specified;
			 and
								(II)by striking ; or and
			 inserting a semicolon;
								(iv)by amending subparagraph (C) to read as
			 follows:
								
									(C)a determination by the Secretary that there
				is a public health emergency, or a significant potential for a public health
				emergency, that affects, or has a significant potential to affect, national
				security or the health and security of United States citizens living abroad,
				and that involves a biological, chemical, radiological, or nuclear agent or
				agents, or a disease or condition that may be attributable to such agent or
				agents; or
									;
				and
							(v)by adding at the end the following:
								
									(D)the identification of a material threat
				pursuant to section 319F–2 of the Public Health Service Act sufficient to
				affect national security or the health and security of United States citizens
				living
				abroad.
									;
							(C)in paragraph (2)—
							(i)in subparagraph (A), by amending clause
			 (ii) to read as follows:
								
									(ii)a change in the approval status of the
				product such that the circumstances described in subsection (a)(2) have ceased
				to exist.
									;
				
							(ii)by striking subparagraph (B); and
							(iii)by redesignating subparagraph (C) as
			 subparagraph (B);
							(D)in paragraph (4), by striking
			 advance notice of termination, and renewal under this
			 subsection. and inserting , and advance notice of termination
			 under this subsection.; and
						(E)by adding at the end the following:
							
								(5)Explanation by SecretaryIf an authorization under this section with
				respect to an unapproved product or an unapproved use of an approved product
				has been in effect for more than 1 year, the Secretary shall provide in writing
				to the sponsor of such product an explanation of the scientific, regulatory, or
				other obstacles to approval, licensure, or clearance of such product or use,
				including specific actions to be taken by the Secretary and the sponsor to
				overcome such
				obstacles.
								;
						(3)in subsection (c)—
						(A)in the matter preceding paragraph
			 (1)—
							(i)by inserting the Assistant Secretary
			 for Preparedness and Response, after consultation
			 with;
							(ii)by striking Health and and
			 inserting Health, and; and
							(iii)by striking circumstances of the
			 emergency involved and inserting applicable circumstances
			 described in subsection (b)(1);
							(B)in paragraph (1), by striking
			 specified and inserting referred to; and
						(C)in paragraph (2)(B), by inserting ,
			 taking into consideration the material threat posed by the agent or agents
			 identified in a declaration under subsection (b)(1)(D), if applicable
			 after risks of the product;
						(4)in subsection (d)(3), by inserting ,
			 to the extent practicable given the circumstances of the emergency,
			 after including;
					(5)in subsection (e)—
						(A)in paragraph (1)(A), by striking
			 circumstances of the emergency and inserting applicable
			 circumstances described in subsection (b)(1);
						(B)in paragraph (1)(B), by amending clause
			 (iii) to read as follows:
							
								(iii)Appropriate conditions with respect to
				collection and analysis of information concerning the safety and effectiveness
				of the product with respect to the use of such product during the period when
				the authorization is in effect and a reasonable time following such
				period.
								;
						(C)in paragraph (2)—
							(i)in subparagraph (A)—
								(I)by striking manufacturer of the
			 product and inserting person;
								(II)by striking circumstances of the
			 emergency and inserting applicable circumstances described in
			 subsection (b)(1); and
								(III)by inserting at the end before the period
			 or in paragraph (1)(B);
								(ii)in subparagraph (B)(i), by inserting before
			 the period at the end , except as provided in section 564A with respect
			 to authorized changes to the product expiration date; and
							(iii)by amending subparagraph (C) to read as
			 follows:
								
									(C)In establishing conditions under this
				paragraph with respect to the distribution and administration of the product
				for the unapproved use, the Secretary shall not impose conditions that would
				restrict distribution or administration of the product when distributed or
				administered for the approved use.
									;
				and
							(D)by amending paragraph (3) to read as
			 follows:
							
								(3)Good manufacturing practice;
				prescriptionWith respect to
				the emergency use of a product for which an authorization under this section is
				issued (whether an unapproved product or an unapproved use of an approved
				product), the Secretary may waive or limit, to the extent appropriate given the
				applicable circumstances described in subsection (b)(1)—
									(A)requirements regarding current good
				manufacturing practice otherwise applicable to the manufacture, processing,
				packing, or holding of products subject to regulation under this Act, including
				such requirements established under section 501 or 520(f)(1), and including
				relevant conditions prescribed with respect to the product by an order under
				section 520(f)(2);
									(B)requirements established under section
				503(b); and
									(C)requirements established under section
				520(e).
									;
						(6)in subsection (g)—
						(A)in the subsection heading, by inserting
			 Review
			 and before Revocation;
						(B)in paragraph (1), by inserting after the
			 period at the end the following: “As part of such review, the Secretary shall
			 regularly review the progress made with respect to the approval, licensure, or
			 clearance of—
							
								(A)an unapproved product for which an
				authorization was issued under this section; or
								(B)an unapproved use of an approved product
				for which an authorization was issued under this
				section.
								;
				and
						(C)by amending paragraph (2) to read as
			 follows:
							
								(2)Revision and revocationThe Secretary may revise or revoke an
				authorization under this section if—
									(A)the circumstances described under
				subsection (b)(1) no longer exist;
									(B)the criteria under subsection (c) for
				issuance of such authorization are no longer met; or
									(C)other circumstances make such revision or
				revocation appropriate to protect the public health or
				safety.
									;
						(7)in subsection (h)(1), by adding after the
			 period at the end the following: The Secretary shall make any revisions
			 to an authorization under this section available on the Internet Web site of
			 the Food and Drug Administration.;
					(8)by adding at the end of subsection (j) the
			 following:
						
							(4)Nothing in this section shall be construed
				as authorizing a delay in the review or other consideration by the Secretary of
				any application or submission pending before the Food and Drug Administration
				for a product for which an authorization under this section is
				issued.
							;
				and
					(9)by adding at the
			 end the following:
						
							(m)Categorization
				of laboratory tests associated with devices subject to authorization
								(1)In
				generalIn issuing an authorization under this section with
				respect to a device, the Secretary may, subject to the provisions of this
				section, determine that a laboratory examination or procedure associated with
				such device shall be deemed, for purposes of section 353 of the Public Health
				Service Act, to be in a particular category of examinations and procedures
				(including the category described by subsection (d)(3) of such section) if,
				based on the totality of scientific evidence available to the Secretary—
									(A)such
				categorization would be beneficial to protecting the public health; and
									(B)the known and
				potential benefits of such categorization under the circumstances of the
				authorization outweigh the known and potential risks of the
				categorization.
									(2)Conditions of
				determinationThe Secretary may establish appropriate conditions
				on the performance of the examination or procedure pursuant to such
				determination.
								(3)Effective
				periodA determination under this subsection shall be effective
				for purposes of section 353 of the Public Health Service Act notwithstanding
				any other provision of that section during the effective period of the relevant
				declaration under subsection
				(b).
								.
					(b)Emergency use of medical
			 productsSubchapter E of
			 chapter V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb et seq.) is
			 amended by inserting after section 564 the following:
					
						564A.Emergency use of medical products
							(a)DefinitionsIn this section:
								(1)Eligible productThe term eligible product
				means a product that—
									(A)is approved or cleared under this chapter
				or licensed under section 351 of the Public Health Service Act;
									(B)(i)is intended for use to prevent, diagnose,
				or treat a disease or condition involving a biological, chemical, radiological,
				or nuclear agent or agents; or
										(ii)is intended for use to prevent, diagnose,
				or treat a serious or life-threatening disease or condition caused by a product
				described in clause (i); and
										(C)is intended for use during the
				circumstances under which—
										(i)a determination described in subparagraph
				(A), (B), or (C) of section 564(b)(1) has been made by the Secretary of
				Homeland Security, the Secretary of Defense, or the Secretary, respectively;
				or
										(ii)the identification of a material threat
				described in subparagraph (D) of section 564(b)(1) has been made pursuant to
				section 319F–2 of the Public Health Service Act.
										(2)ProductThe term product means a drug,
				device, or biological product.
								(b)Expiration
				dating
								(1)In
				generalThe Secretary may extend the expiration date and
				authorize the introduction or delivery for introduction into interstate
				commerce of an eligible product after the expiration date provided by the
				manufacturer if—
									(A)the expiration
				date extension is intended to support the United States ability to
				protect—
										(i)the public health;
				or
										(ii)military
				preparedness and effectiveness; and
										(B)the expiration
				date extension is supported by an appropriate scientific evaluation that is
				conducted or accepted by the Secretary.
									(2)Requirements and
				conditionsAny extension of an expiration date under paragraph
				(1) shall, as part of the extension, identify—
									(A)each specific lot,
				batch, or other unit of the product for which extended expiration is
				authorized;
									(B)the duration of
				the extension; and
									(C)any other
				requirements or conditions as the Secretary may deem appropriate for the
				protection of the public health, which may include requirements for, or
				conditions on, product sampling, storage, packaging or repackaging, transport,
				labeling, notice to product recipients, recordkeeping, periodic testing or
				retesting, or product disposition.
									(3)EffectNotwithstanding
				any other provision of this Act or the Public Health Service Act, an eligible
				product shall not be considered an unapproved product (as defined in section
				564(a)(2)(A)) and shall not be deemed adulterated or misbranded under this Act
				because, with respect to such product, the Secretary has, under paragraph (1),
				extended the expiration date and authorized the introduction or delivery for
				introduction into interstate commerce of such product after the expiration date
				provided by the manufacturer.
								(4)Expiration dateFor purposes of this subsection, the term
				expiration date means the date established through appropriate
				stability testing required by the regulations issued by the Secretary to ensure
				that the product meets applicable standards of identity, strength, quality, and
				purity at the time of use.
								(c)Current good manufacturing
				practice
								(1)In generalThe Secretary may, when the circumstances
				of a domestic, military, or public health emergency or material threat
				described in subsection (a)(1)(C) so warrant, authorize, with respect to an
				eligible product, deviations from current good manufacturing practice
				requirements otherwise applicable to the manufacture, processing, packing, or
				holding of products subject to regulation under this Act, including
				requirements under section 501 or 520(f)(1) or applicable conditions prescribed
				with respect to the eligible product by an order under section
				520(f)(2).
								(2)EffectNotwithstanding any other provision of this
				Act or the Public Health Service Act, an eligible product shall not be
				considered an unapproved product (as defined in section 564(a)(2)(A)) and shall
				not be deemed adulterated or misbranded under this Act because, with respect to
				such product, the Secretary has authorized deviations from current good
				manufacturing practices under paragraph (1).
								(d)Emergency
				dispensingThe requirements of sections 503(b) and 520(e) shall
				not apply to an eligible product, and the product shall not be considered an
				unapproved product (as defined in section 564(a)(2)(A)) and shall not be deemed
				adulterated or misbranded under this Act because it is dispensed without an
				individual prescription, if—
								(1)the product is dispensed during the
				circumstances described in subsection (a)(1)(C); and
								(2)such dispensing
				without an individual prescription occurs—
									(A)as permitted under
				the law of the State in which the product is dispensed; or
									(B)in accordance with
				an order issued by the Secretary, for the purposes and duration of the
				circumstances described in subsection (a)(1)(C).
									(e)Emergency use instructions
								(1)In generalThe Secretary, acting through an
				appropriate official within the Department of Health and Human Services, may
				create and issue emergency use instructions to inform health care providers or
				individuals to whom an eligible product is to be administered concerning such
				product's approved, licensed, or cleared conditions of use.
								(2)EffectNotwithstanding any other provisions of
				this Act or the Public Health Service Act, a product shall not be considered an
				unapproved product and shall not be deemed adulterated or misbranded under this
				Act because of the issuance of emergency use instructions under paragraph (1)
				with respect to such product or the introduction or delivery for introduction
				of such product into interstate commerce accompanied by such
				instructions—
									(A)during an emergency response to an actual
				emergency that is the basis for a determination described in subsection
				(a)(1)(C)(i); or
									(B)by a government entity (including a
				Federal, State, local, or tribal government entity), or a person acting on
				behalf of such a government entity, in preparation for an emergency
				response.
									.
				(c)Risk evaluation and mitigation
			 strategiesSection 505–1 of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355–1), is
			 amended—
					(1)in subsection (f), by striking paragraph
			 (7); and
					(2)by adding at the end the following:
						
							(k)Waiver in public health
				emergenciesThe Secretary may
				waive any requirement of this section with respect to a qualified
				countermeasure (as defined in section 319F–1(a)(2) of the Public Health Service
				Act) to which a requirement under this section has been applied, if the
				Secretary determines that such waiver is required to mitigate the effects of,
				or reduce the severity of, the circumstances under which—
								(1)a determination described in subparagraph
				(A), (B), or (C) of section 564(b)(1) has been made by the Secretary of
				Homeland Security, the Secretary of Defense, or the Secretary, respectively;
				or
								(2)the identification of a material threat
				described in subparagraph (D) of section 564(b)(1) has been made pursuant to
				section 319F–2 of the Public Health Service
				Act.
								.
					(d)Products held for emergency
			 useThe Federal Food, Drug,
			 and Cosmetic Act (21
			 U.S.C. 301 et seq.) is amended by inserting after section 564A,
			 as added by subsection (b), the following:
					
						564B.Products held for emergency
				useIt is not a violation of
				any section of this Act or of the Public Health Service Act for a government
				entity (including a Federal, State, local, or tribal government entity), or a
				person acting on behalf of such a government entity, to introduce into
				interstate commerce a product (as defined in section 564(a)(4)) intended for
				emergency use, if that product—
							(1)is intended to be held and not used;
				and
							(2)is held and not used, unless and until that
				product—
								(A)is approved, cleared, or licensed under
				section 505, 510(k), or 515 of this Act or section 351 of the Public Health
				Service Act;
								(B)is authorized for investigational use under
				section 505 or 520 of this Act or section 351 of the Public Health Service Act;
				or
								(C)is authorized for use under section
				564.
								.
				303.DefinitionsSection 565 of the Federal Food, Drug, and
			 Cosmetic Act (21
			 U.S.C. 360bbb–4) is amended by striking The Secretary,
			 in consultation and inserting the following:
				
					(a)DefinitionsIn this section—
						(1)the term countermeasure means
				a qualified countermeasure, a security countermeasure, and a qualified pandemic
				or epidemic product;
						(2)the term qualified
				countermeasure has the meaning given such term in section 319F–1 of the
				Public Health Service Act;
						(3)the term security
				countermeasure has the meaning given such term in section 319F–2 of such
				Act; and
						(4)the term qualified pandemic or
				epidemic product means a product that meets the definition given such
				term in section 319F–3 of the Public Health Service Act and—
							(A)that has been identified by the Department
				of Health and Human Services or the Department of Defense as receiving funding
				directly related to addressing chemical, biological, radiological, or nuclear
				threats, including pandemic influenza; or
							(B)is included under this paragraph pursuant
				to a determination by the Secretary.
							(b)General
				dutiesThe Secretary, in
				consultation
					.
			304.Enhancing medical countermeasure
			 activitiesSection 565 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb–4), as amended
			 by section 303, is further amended—
				(1)in the section heading, by striking
			 Technical
			 Assistance and inserting Countermeasure Development, Review, and Technical
			 Assistance;
				(2)in subsection (b), by striking the
			 subsection enumerator and all that follows through shall
			 establish and inserting the following:
					
						(b)General
				dutiesIn order to accelerate
				the development, stockpiling, approval, licensure, and clearance of qualified
				countermeasures, security countermeasures, and qualified pandemic or epidemic
				products, the Secretary, in consultation with the Assistant Secretary for
				Preparedness and Response, shall—
							(1)ensure the appropriate involvement of Food
				and Drug Administration personnel in interagency activities related to
				countermeasure advanced research and development, consistent with sections
				319F, 319F–1, 319F–2, 319F–3, 319L, and 2811 of the Public Health Service
				Act;
							(2)ensure the appropriate involvement and
				consultation of Food and Drug Administration personnel in any flexible
				manufacturing activities carried out under section 319L of the Public Health
				Service Act, including with respect to meeting regulatory requirements set
				forth in this Act;
							(3)promote countermeasure expertise within the
				Food and Drug Administration by—
								(A)ensuring that Food and Drug Administration
				personnel involved in reviewing countermeasures for approval, licensure, or
				clearance are informed by the Assistant Secretary for Preparedness and Response
				on the material threat assessment conducted under section 319F–2 of the Public
				Health Service Act for the agent or agents for which the countermeasure under
				review is intended;
								(B)training Food and Drug Administration
				personnel regarding review of countermeasures for approval, licensure, or
				clearance;
								(C)holding public meetings at least twice
				annually to encourage the exchange of scientific ideas; and
								(D)establishing protocols to ensure that
				countermeasure reviewers have sufficient training or experience with
				countermeasures;
								(4)maintain teams, composed of Food and Drug
				Administration personnel with expertise on countermeasures, including specific
				countermeasures, populations with special clinical needs (including children
				and pregnant women that may use countermeasures, as applicable and
				appropriate), classes or groups of countermeasures, or other
				countermeasure-related technologies and capabilities, that shall—
								(A)consult with countermeasure experts,
				including countermeasure sponsors and applicants, to identify and help resolve
				scientific issues related to the approval, licensure, or clearance of
				countermeasures, through workshops or public meetings; and
								(B)improve and advance the science relating to
				the development of new tools, standards, and approaches to assessing and
				evaluating countermeasures—
									(i)in order to inform the process for
				countermeasure approval, clearance, and licensure; and
									(ii)with respect to the development of
				countermeasures for populations with special clinical needs, including children
				and pregnant women, in order to meet the needs of such populations, as
				necessary and appropriate; and
									(5)establish
							;
				and
				(3)by adding at the end the following:
					
						(c)Final Guidance
				on development of animal models
							(1)In
				generalNot later than 1 year after the date of the enactment of
				the Pandemic and All-Hazards Preparedness
				Reauthorization Act of 2012, the Secretary shall provide final
				guidance to industry regarding the development of animal models to support
				approval, clearance, or licensure of countermeasures referred to in subsection
				(a) when human efficacy studies are not ethical or feasible.
							(2)Authority to
				extend deadlineThe Secretary
				may extend the deadline for providing final guidance under paragraph (1) by not
				more than 6 months upon submission by the Secretary of a report on the status
				of such guidance to the Committee on Energy and Commerce of the House of
				Representatives and the Committee on Health, Education, Labor, and Pensions of
				the Senate.
							(d)Development and animal modeling
				procedures
							(1)Availability of animal model
				meetingsTo facilitate the
				timely development of animal models and support the development, stockpiling,
				licensure, approval, and clearance of countermeasures, the Secretary shall, not
				later than 180 days after the enactment of this subsection, establish a
				procedure by which a sponsor or applicant that is developing a countermeasure
				for which human efficacy studies are not ethical or practicable, and that has
				an approved investigational new drug application or investigational device
				exemption, may request and receive—
								(A)a meeting to discuss proposed animal model
				development activities; and
								(B)a meeting prior to initiating pivotal
				animal studies.
								(2)Pediatric modelsTo facilitate the development and selection
				of animal models that could translate to pediatric studies, any meeting
				conducted under paragraph (1) shall include discussion of animal models for
				pediatric populations, as appropriate.
							(e)Review and approval of
				countermeasures
							(1)Material threatWhen evaluating an application or
				submission for approval, licensure, or clearance of a countermeasure, the
				Secretary shall take into account the material threat posed by the chemical,
				biological, radiological, or nuclear agent or agents identified under section
				319F–2 of the Public Health Service Act for which the countermeasure under
				review is intended.
							(2)Review expertiseWhen practicable and appropriate, teams of
				Food and Drug Administration personnel reviewing applications or submissions
				described under paragraph (1) shall include a reviewer with sufficient training
				or experience with countermeasures pursuant to the protocols established under
				subsection
				(b)(3)(D).
							.
				305.Regulatory management plansSection 565 of the Federal Food, Drug, and
			 Cosmetic Act (21
			 U.S.C. 360bbb–4), as amended by section 304, is further amended
			 by adding at the end the following:
				
					(f)Regulatory management plan
						(1)DefinitionIn this subsection, the term eligible
				countermeasure means—
							(A)a security countermeasure with respect to
				which the Secretary has entered into a procurement contract under section
				319F–2(c) of the Public Health Service Act; or
							(B)a countermeasure with respect to which the
				Biomedical Advanced Research and Development Authority has provided funding
				under section 319L of the Public Health Service Act for advanced research and
				development.
							(2)Regulatory management plan
				processThe Secretary, in
				consultation with the Assistant Secretary for Preparedness and Response and the
				Director of the Biomedical Advanced Research and Development Authority, shall
				establish a formal process for obtaining scientific feedback and interactions
				regarding the development and regulatory review of eligible countermeasures by
				facilitating the development of written regulatory management plans in
				accordance with this subsection.
						(3)Submission of request and proposed plan by
				sponsor or applicant
							(A)In generalA sponsor or applicant of an eligible
				countermeasure may initiate the process described under paragraph (2) upon
				submission of a written request to the Secretary. Such request shall include a
				proposed regulatory management plan.
							(B)Timing of submissionA sponsor or applicant may submit a written
				request under subparagraph (A) after the eligible countermeasure has an
				investigational new drug or investigational device exemption in effect.
							(C)Response by SecretaryThe Secretary shall direct the Food and
				Drug Administration, upon submission of a written request by a sponsor or
				applicant under subparagraph (A), to work with the sponsor or applicant to
				agree on a regulatory management plan within a reasonable time not to exceed 90
				days. If the Secretary determines that no plan can be agreed upon, the
				Secretary shall provide to the sponsor or applicant, in writing, the scientific
				or regulatory rationale why such agreement cannot be reached.
							(4)PlanThe content of a regulatory management plan
				agreed to by the Secretary and a sponsor or applicant shall include—
							(A)an agreement between the Secretary and the
				sponsor or applicant regarding developmental milestones that will trigger
				responses by the Secretary as described in subparagraph (B);
							(B)performance targets and goals for timely
				and appropriate responses by the Secretary to the triggers described under
				subparagraph (A), including meetings between the Secretary and the sponsor or
				applicant, written feedback, decisions by the Secretary, and other activities
				carried out as part of the development and review process; and
							(C)an agreement on how the plan shall be
				modified, if needed.
							(5)Milestones and performance
				targetsThe developmental
				milestones described in paragraph (4)(A) and the performance targets and goals
				described in paragraph (4)(B) shall include—
							(A)feedback from the Secretary regarding the
				data required to support the approval, clearance, or licensure of the eligible
				countermeasure involved;
							(B)feedback from the Secretary regarding the
				data necessary to inform any authorization under section 564;
							(C)feedback from the Secretary regarding the
				data necessary to support the positioning and delivery of the eligible
				countermeasure, including to the Strategic National Stockpile;
							(D)feedback from the Secretary regarding the
				data necessary to support the submission of protocols for review under section
				505(b)(5)(B);
							(E)feedback from the Secretary regarding any
				gaps in scientific knowledge that will need resolution prior to approval,
				licensure, or clearance of the eligible countermeasure and plans for conducting
				the necessary scientific research;
							(F)identification of the population for which
				the countermeasure sponsor or applicant seeks approval, licensure, or clearance
				and the population for which desired labeling would not be appropriate, if
				known; and
							(G)as necessary and appropriate, and to the
				extent practicable, a plan for demonstrating safety and effectiveness in
				pediatric populations, and for developing pediatric dosing, formulation, and
				administration with respect to the eligible countermeasure, provided that such
				plan would not delay authorization under section 564, approval, licensure, or
				clearance for adults.
							(6)Prioritization
							(A)Plans for
				security countermeasuresThe Secretary shall establish regulatory
				management plans for all security countermeasures for which a request is
				submitted under paragraph (3)(A).
							(B)Plans for other
				eligible countermeasuresThe Secretary shall determine whether
				resources are available to establish regulatory management plans for eligible
				countermeasures that are not security countermeasures. If resources are
				available to establish regulatory management plans for eligible countermeasures
				that are not security countermeasures, and if resources are not available to
				establish regulatory management plans for all eligible countermeasures for
				which requests have been submitted, the Director of the Biomedical Advanced
				Research and Development Authority, in consultation with the Commissioner,
				shall prioritize which eligible countermeasures may receive regulatory
				management
				plans.
							.
			306.ReportSection 565 of the Federal Food, Drug, and
			 Cosmetic Act (21
			 U.S.C. 360bbb–4), as amended by section 305, is further amended
			 by adding at the end the following:
				
					(g)Annual reportNot later than 180 days after the date of
				enactment of this subsection, and annually thereafter, the Secretary shall make
				publicly available on the Web site of the Food and Drug Administration a report
				that details the countermeasure development and review activities of the Food
				and Drug Administration, including—
						(1)with respect to the development of new
				tools, standards, and approaches to assess and evaluate countermeasures—
							(A)the identification of the priorities of the
				Food and Drug Administration and the progress made on such priorities;
				and
							(B)the identification of scientific gaps that
				impede the development, approval, licensure, or clearance of countermeasures
				for populations with special clinical needs, including children and pregnant
				women, and the progress made on resolving these challenges;
							(2)with respect to countermeasures for which a
				regulatory management plan has been agreed upon under subsection (f), the
				extent to which the performance targets and goals set forth in subsection
				(f)(4)(B) and the regulatory management plan have been met, including, for each
				such countermeasure—
							(A)whether the regulatory management plan was
				completed within the required timeframe, and the length of time taken to
				complete such plan;
							(B)whether the Secretary adhered to the timely
				and appropriate response times set forth in such plan; and
							(C)explanations for any failure to meet such
				performance targets and goals;
							(3)the number of regulatory teams established
				pursuant to subsection (b)(4), the number of products, classes of products, or
				technologies assigned to each such team, and the number of, type of, and any
				progress made as a result of consultations carried out under subsection
				(b)(4)(A);
						(4)an estimate of resources obligated to
				countermeasure development and regulatory assessment, including—
							(A)Center-specific
				objectives and accomplishments; and
							(B)the number of
				full-time equivalent employees of the Food and Drug Administration who directly
				support the review of countermeasures;
							(5)the number of countermeasure applications
				and submissions submitted, the number of countermeasures approved, licensed, or
				cleared, the status of remaining submitted applications and submissions, and
				the number of each type of authorization issued pursuant to section 564;
						(6)the number of written requests for a
				regulatory management plan submitted under subsection (f)(3)(A), the number of
				regulatory management plans developed, and the number of such plans developed
				for security countermeasures; and
						(7)the number, type,
				and frequency of meetings between the Food and Drug Administration and—
							(A)sponsors of a
				countermeasure as defined in subsection (a); or
							(B)another agency engaged in development or
				management of portfolios for such countermeasures, including the Centers for
				Disease Control and Prevention, the Biomedical Advanced Research and
				Development Authority, the National Institutes of Health, and the appropriate
				agencies of the Department of
				Defense.
							.
			307.Pediatric
			 medical countermeasures
				(a)Pediatric studies of drugsSection 505A of the Federal Food, Drug, and
			 Cosmetic Act (21
			 U.S.C. 355a) is amended—
					(1)in subsection (d), by adding at the end the
			 following:
						
							(5)ConsultationWith respect to a drug that is a qualified
				countermeasure (as defined in section 319F–1 of the Public Health Service Act),
				a security countermeasure (as defined in section 319F–2 of the Public Health
				Service Act), or a qualified pandemic or epidemic product (as defined in
				section 319F–3 of the Public Health Service Act), the Secretary shall solicit
				input from the Assistant Secretary for Preparedness and Response regarding the
				need for and, from the Director of the Biomedical Advanced Research and
				Development Authority regarding the conduct of, pediatric studies under this
				section.
							;
				and
					(2)in subsection (n)(1), by adding at the end
			 the following:
						
							(C)For a drug that is a qualified
				countermeasure (as defined in section 319F–1 of the Public Health Service Act),
				a security countermeasure (as defined in section 319F–2 of the Public Health
				Service Act), or a qualified pandemic or epidemic product (as defined in
				section 319F–3 of such Act), in addition to any action with respect to such
				drug under subparagraph (A) or (B), the Secretary shall notify the Assistant
				Secretary for Preparedness and Response and the Director of the Biomedical
				Advanced Research and Development Authority of all pediatric studies in the
				written request issued by the Commissioner of Food and
				Drugs.
							.
					(b)Addition to priority list
			 considerationsSection 409I
			 of the Public Health Service Act (42 U.S.C. 284m) is amended—
					(1)by striking subsection (a)(2) and inserting
			 the following:
						
							(2)Consideration of available
				informationIn developing and
				prioritizing the list under paragraph (1), the Secretary—
								(A)shall consider—
									(i)therapeutic gaps in pediatrics that may
				include developmental pharmacology, pharmacogenetic determinants of drug
				response, metabolism of drugs and biologics in children, and pediatric clinical
				trials;
									(ii)particular pediatric diseases, disorders or
				conditions where more complete knowledge and testing of therapeutics, including
				drugs and biologics, may be beneficial in pediatric populations; and
									(iii)the adequacy of necessary infrastructure to
				conduct pediatric pharmacological research, including research networks and
				trained pediatric investigators; and
									(B)may consider the availability of qualified
				countermeasures (as defined in section 319F–1), security countermeasures (as
				defined in section 319F–2), and qualified pandemic or epidemic products (as
				defined in section 319F–3) to address the needs of pediatric populations, in
				consultation with the Assistant Secretary for Preparedness and Response,
				consistent with the purposes of this
				section.
								; and
				
					(2)in subsection (b), by striking
			 subsection (a) and inserting paragraphs (1) and (2)(A) of
			 subsection (a).
					(c)Advice and recommendations of the pediatric
			 advisory committee regarding countermeasures for pediatric
			 populationsSubsection (b)(2)
			 of section 14 of the Best Pharmaceuticals for Children Act (42 U.S.C. 284m
			 note) is amended—
					(1)in subparagraph (C), by striking the period
			 and inserting ; and; and
					(2)by adding at the end the following:
						
							(D)the development of countermeasures (as
				defined in section 565(a) of the Federal Food, Drug, and Cosmetic Act) for
				pediatric
				populations.
							.
					IVAccelerating
			 medical countermeasure advanced research and development
			401.BioShield
				(a)Procurement of
			 countermeasuresSection
			 319F–2(c) of the Public Health Service Act (42 U.S.C. 247d–6b(c)) is
			 amended—
					(1)in paragraph (1)(B)(i)(III)(bb), by
			 striking eight years and inserting 10
			 years;
					(2)in paragraph
			 (2)(C), by striking the designated congressional committees (as defined
			 in paragraph (10)) and inserting the appropriate committees of
			 Congress;
					(3)in paragraph (5)(B)(ii), by striking
			 eight years and inserting 10 years;
					(4)in subparagraph
			 (C) of paragraph (6)—
						(A)in the
			 subparagraph heading, by striking designated congressional committees and
			 inserting appropriate
			 congressional committees; and
						(B)by striking
			 the designated congressional committees and inserting the
			 appropriate congressional committees; and
						(5)in paragraph (7)(C)—
						(A)in clause (i)(I), by inserting
			 including advanced research and development, after as may
			 reasonably be required,;
						(B)in clause (ii)—
							(i)in subclause (III), by striking
			 eight years and inserting 10 years; and
							(ii)by striking subclause (IX) and inserting
			 the following:
								
									(IX)Contract
				termsThe Secretary, in any
				contract for procurement under this section—
										(aa)may specify—
											(AA)the dosing and administration requirements
				for the countermeasure to be developed and procured;
											(BB)the amount of funding that will be
				dedicated by the Secretary for advanced research, development, and procurement
				of the countermeasure; and
											(CC)the specifications the countermeasure must
				meet to qualify for procurement under a contract under this section; and
											(bb)shall provide a clear statement of defined
				Government purpose limited to uses related to a security countermeasure, as
				defined in paragraph (1)(B).
										;
				and
							(C)by adding at the end the following:
							
								(viii)FlexibilityIn carrying out this section, the Secretary
				may, consistent with the applicable provisions of this section, enter into
				contracts and other agreements that are in the best interest of the Government
				in meeting identified security countermeasure needs, including with respect to
				reimbursement of the cost of advanced research and development as a reasonable,
				allowable, and allocable direct cost of the contract
				involved.
								.
						(b)Reauthorization
			 of the special reserve fundSection 319F–2 of the Public Health
			 Service Act (42
			 U.S.C. 247d–6b) is amended—
					(1)in subsection
			 (c)—
						(A)by striking
			 special reserve fund under paragraph (10) each place it appears
			 and inserting special reserve fund as defined in subsection (h);
			 and
						(B)by striking
			 paragraphs (9) and (10); and
						(2)by adding at the
			 end the following:
						
							(g)Special reserve
				fund
								(1)Authorization of
				appropriationsIn addition to
				amounts appropriated to the special reserve fund prior to the date of the
				enactment of this subsection, there is authorized to be appropriated, for the
				procurement of security countermeasures under subsection (c) and for carrying
				out section 319L (relating to the Biomedical Advanced Research and Development
				Authority), $2,800,000,000 for the period of fiscal years 2014 through 2018.
				Amounts appropriated pursuant to the preceding sentence are authorized to
				remain available until September 30, 2019.
								(2)Use of special
				reserve fund for advanced research and developmentThe
				Secretary may utilize not more than 50 percent of the amounts authorized to be
				appropriated under paragraph (1) to carry out section 319L (related to the
				Biomedical Advanced Research and Development Authority). Amounts authorized to
				be appropriated under this subsection to carry out section 319L are in addition
				to amounts otherwise authorized to be appropriated to carry out such
				section.
								(3)Restrictions on
				use of fundsAmounts in the special reserve fund shall not be
				used to pay costs other than payments made by the Secretary to a vendor for
				advanced development (under section 319L) or for procurement of a security
				countermeasure under subsection (c)(7).
								(4)ReportNot later than 30 days after any date on
				which the Secretary determines that the amount of funds in the special reserve
				fund available for procurement is less than $1,500,000,000, the Secretary shall
				submit to the appropriate committees of Congress a report detailing the amount
				of such funds available for procurement and the impact such reduction in
				funding will have—
									(A)in meeting the security countermeasure
				needs identified under this section; and
									(B)on the annual Public Health Emergency
				Medical Countermeasures Enterprise and Strategy Implementation Plan (pursuant
				to section 2811(d)).
									(h)DefinitionsIn
				this section:
								(1)The term advanced research and
				development has the meaning given such term in section 319L(a).
								(2)The term
				special reserve fund means the Biodefense
				Countermeasures appropriations account, any appropriation made available
				pursuant to section 521(a) of the Homeland Security Act of 2002, and any
				appropriation made available pursuant to subsection
				(g)(1).
								.
					402.Biomedical Advanced Research and
			 Development Authority
				(a)DutiesSection 319L(c)(4) of the Public Health
			 Service Act (42 U.S.C. 247d–7e(c)(4)) is amended—
					(1)in subparagraph (B)(iii), by inserting
			 (which may include advanced research and development for purposes of
			 fulfilling requirements under the Federal Food, Drug, and Cosmetic Act or
			 section 351 of this Act) after development; and
					(2)in subparagraph (D)(iii), by striking
			 and vaccine manufacturing technologies and inserting
			 vaccine-manufacturing technologies, dose-sparing technologies,
			 efficacy-increasing technologies, and platform technologies.
					(b)Transaction authoritiesSection 319L(c)(5) of the Public Health
			 Service Act (42 U.S.C. 247d–7e(c)(5)) is amended by adding at the end the
			 following:
					
						(G)Government purposeIn awarding contracts, grants, and
				cooperative agreements under this section, the Secretary shall provide a clear
				statement of defined Government purpose related to activities included in
				subsection (a)(6)(B) for a qualified countermeasure or qualified pandemic or
				epidemic
				product.
						.
				(c)FundParagraph (2) of section 319L(d) of the
			 Public Health Service Act (42 U.S.C. 247d–7e(d)(2)) is amended to read as
			 follows:
					
						(2)FundingTo carry out the purposes of this section,
				there is authorized to be appropriated to the Fund $415,000,000 for each of
				fiscal years 2013 through 2017, such amounts to remain available until
				expended.
						.
				(d)Continued Inapplicability of Certain
			 ProvisionsSection
			 319L(e)(1)(C) of the Public Health Service Act (42 U.S.C. 247d–7e(e)(1)(C)) is
			 amended by striking 7 years and inserting 11
			 years.
				(e)Extension of limited antitrust
			 exemptionSection 405(b) of
			 the Pandemic and All-Hazards Preparedness Act (42 U.S.C. 247d–6a note) is
			 amended by striking 6-year and inserting
			 11-year.
				(f)Independent evaluationSection 319L of the Public Health Service
			 Act (42 U.S.C.
			 247d–7e) is amended by adding at the end the following:
					
						(f)Independent evaluation
							(1)In generalNot later than 180 days after the date of
				enactment of this subsection, the Comptroller General of the United States
				shall conduct an independent evaluation of the activities carried out to
				facilitate flexible manufacturing capacity pursuant to this section.
							(2)ReportNot later than 1 year after the date of
				enactment of this subsection, the Comptroller General of the United States
				shall submit to the appropriate committees of Congress a report concerning the
				results of the evaluation conducted under paragraph (1). Such report shall
				review and assess—
								(A)the extent to which flexible manufacturing
				capacity under this section is dedicated to chemical, biological, radiological,
				and nuclear threats;
								(B)the activities supported by flexible
				manufacturing initiatives; and
								(C)the ability of flexible manufacturing
				activities carried out under this section to—
									(i)secure and leverage leading technical
				expertise with respect to countermeasure advanced research, development, and
				manufacturing processes; and
									(ii)meet the surge manufacturing capacity needs
				presented by novel and emerging threats, including chemical, biological,
				radiological, and nuclear
				agents.
									.
				(g)Definitions
					(1)Qualified countermeasureSection 319F–1(a)(2)(A) of the Public
			 Health Service Act (42 U.S.C. 247d–6a(a)(2)(A)) is amended—
						(A)in the matter preceding clause (i), by
			 striking to— and inserting —;
						(B)in clause (i)—
							(i)by striking diagnose and
			 inserting to diagnose; and
							(ii)by striking ; or and
			 inserting a semicolon;
							(C)in clause (ii)—
							(i)by striking diagnose and
			 inserting to diagnose; and
							(ii)by striking the period at the end and
			 inserting ; or; and
							(D)by adding at the end the following:
							
								(iii)is a product or technology intended to
				enhance the use or effect of a drug, biological product, or device described in
				clause (i) or
				(ii).
								.
						(2)Qualified pandemic or epidemic
			 productSection
			 319F–3(i)(7)(A) of the Public Health Service Act (42 U.S.C. 247d–6d(i)(7)(A))
			 is amended—
						(A)in clause (i)(II), by striking ;
			 or and inserting ;;
						(B)in clause (ii), by striking ;
			 and and inserting ; or; and
						(C)by adding at the end the following:
							
								(iii)a product or technology intended to enhance
				the use or effect of a drug, biological product, or device described in clause
				(i) or (ii);
				and
								.
						(3)Technical amendmentsSection 319F–3(i) of the Public Health
			 Service Act (42 U.S.C. 247d–6d(i)) is amended—
						(A)in paragraph (1)(C), by inserting ,
			 564A, or 564B after 564; and
						(B)in paragraph (7)(B)(iii), by inserting
			 , 564A, or 564B after 564.
						403.Strategic National StockpileSection 319F–2 of the Public Health Service
			 Act (42 U.S.C.
			 247d–6b) is amended—
				(1)in subsection (a)—
					(A)in paragraph (1)—
						(i)by inserting consistent with section
			 2811 before by the Secretary to be appropriate;
			 and
						(ii)by inserting before the period at the end
			 of the second sentence the following: and shall submit such review
			 annually to the appropriate congressional committees of jurisdiction to the
			 extent that disclosure of such information does not compromise national
			 security; and
						(B)in paragraph (2)(D), by inserting before
			 the semicolon at the end the following: and that the potential depletion
			 of countermeasures currently in the stockpile is identified and appropriately
			 addressed, including through necessary replenishment; and
					(2)in subsection (f)(1), by striking
			 $640,000,000 for fiscal year 2002, and such sums as may be necessary for
			 each of fiscal years 2003 through 2006. Such authorization is in addition to
			 amounts in the special reserve fund referred to in subsection
			 (c)(10)(A). and inserting $533,800,000 for each of fiscal years
			 2013 through 2017. Such authorization is in addition to amounts in the special
			 reserve fund referred to in subsection (h)..
				404.National Biodefense Science
			 BoardSection 319M(a) of the
			 Public Health Service Act (42 U.S.C. 247d–f(a)) is amended—
				(1)in paragraph (2)—
					(A)in subparagraph (D)—
						(i)in clause (i), by striking
			 and at the end;
						(ii)in clause (ii), by striking the period and
			 inserting a semicolon; and
						(iii)by adding at the end the following:
							
								(iii)one such member shall be an individual with
				pediatric subject matter expertise; and
								(iv)one such member shall be a State, tribal,
				territorial, or local public health
				official.
								;
				and
						(B)by adding at the end the following flush
			 sentence:
					Nothing in this paragraph
			 shall preclude a member of the Board from satisfying two or more of the
			 requirements described in subparagraph (D).; and(2)in paragraph (5)—
					(A)in subparagraph (B), by striking
			 and at the end;
					(B)in subparagraph (C), by striking the period
			 and inserting ; and; and
					(C)by adding at the end the following:
						
							(D)provide any recommendation, finding, or
				report provided to the Secretary under this paragraph to the appropriate
				committees of
				Congress.
							.
					
	
		
			Passed the House of
			 Representatives December 19, 2012.
			Karen L. Haas,
			Clerk
		
	
